DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over 
US 6,487,345 to Dixon et al. (hereinafter “Dixon”).
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Regarding claim 1, Dixon teaches an optical fiber cable (10), comprising: a central tube (20) having a first inner surface and a first outer surface, wherein the first inner surface defines a bore (in the space occupied by element 50) along a longitudinal axis of the optical fiber cable; at least one optical fiber (such as elements 40) disposed within the bore of the central tube; a cable jacket (30) disposed around the central tube, the cable jacket comprising a first material (col. 4, lines 16-24) and having a second inner surface and a second outer surface defining a first thickness therebetween (Fig. 3); a skin layer (80) disposed around the cable jacket, the skin layer comprising a second material (polyethylene; col. 4, lines 25-33) and having a third inner surface and a third outer surface defining a second thickness therebetween (Fig. 3), the second thickness being 100 microns or less (col. 9, lines 4-15); wherein the first material has a first coefficient of friction and a first coefficient of thermal expansion (CTE) and the second material has a second coefficient of friction and a second CTE (intrinsic). 
Dixon does not explicitly teach that the second coefficient of friction is less than the first coefficient of friction and the first CTE is less than the second CTE. However, Dixon does teach the desirability of a low second coefficient of friction (col. 8, lines 31-47) and a low first CTE (col. 7, lines 29-40). As such, it would have been obvious to one of ordinary skill in the art at the effective filing date to modify the cable of Dixon such that the second coefficient of friction is explicitly less than the first coefficient of friction and the first CTE is explicitly less than the second CTE. The motivations would have been to increase cable portability and reduce mechanical damage.


Regarding claim 3, Dixon renders obvious the limitations of the base claim 17. The additional limitation appears to involve mere optimization. It has been held that the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As such, it would have been obvious to one of ordinary skill in the art at the effective filing date to optimize the second coefficient of friction in the cable of Dixon. The motivation would have been to further increase cable portability.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dixon in view of US 2019/0154934 to Cheng et al. (hereinafter “Cheng”).
Dixon renders obvious the limitations of the base claim 1. Dixon does not teach that the first material comprises from 30% to 60% by weight of one or more polyolefins, from 30% to 60% by weight of one or more thermoplastic elastomers, and up to 20% by weight of one or more inorganic fillers. Cheng teaches a first jacketing material comprising from 30% to 60% by weight of one or more polyolefins, from 30% to 60% by weight of one or more thermoplastic elastomers, and up to 20% by weight of one or more inorganic fillers (par. [0005]). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the first material of Dixon such that it comprises the chemical components taught by Cheng. The motivation would have been to improve the protective qualities of the jacket. 



The additional limitation appears to involve mere optimization. It has been held that the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As such, it would have been obvious to one of ordinary skill in the art at the effective filing date to optimize the first coefficient of friction in the cable of Dixon. The motivation would have been to further increase cable portability.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dixon in view of US 2014/0093215 to Chen et al. (hereinafter “Chen”).
Dixon renders obvious the limitations of the base claim 3. Dixon further teaches at least two access sections (ripcords 60), wherein the at least two access sections are equidistantly spaced around the cable jacket (Fig. 3). Dixon does not teach that the at least two access sections comprise the second material (which is polyethylene, as above). Chen teaches polyethylene ripcords (par. [0018]). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the access sections of Dixon so as o comprise the second material, as taught by Chen. The motivation would have been to increase resistance to breaking and water damage (par. [0018]).






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY M BLEVINS/Primary Examiner, Art Unit 2883